     CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                       Civil No. 18-3462(DSD/HB)


Patricia McArdell,

                  Plaintiff,

v.                                                 ORDER

Andrew Saul,
Commissioner of Social Security,

                  Defendant.



     This matter is before the court upon the objection by plaintiff

Patricia McArdell to the February 5, 2020, report and recommendation

of United States Magistrate Judge Hildy Bowbeer (R&R).        In the R&R,

the magistrate judge recommends that the court deny McArdell’s motion

for summary judgment and grant the motion for summary judgment by

defendant Andrew Saul, Acting Commissioner of Social Security

(Commissioner).     After a de novo review, and for the following

reasons, the court overrules McArdell’s objection and adopts the

report and recommendation in its entirety.



                               BACKGROUND

     McArdell seeks judicial review of the decision denying her

application for disability insurance benefits (DIB) and social

security income (SSI) between March 6, 2013, and March 5, 2018.

The background of this action is fully set forth in the report and
    CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 2 of 9



recommendation and will not be repeated here.      The court will only

briefly summarize the history of the present action.

     McArdell filed an application for DIB and SSI on August 20,

2013, alleging the onset of disability on March 6, 2013.        McArdell

claims disability based on numerous mental and physical disorders.

After receiving an initial denial of benefits, an administrative

law judge (ALJ) heard her claims in November 2015.    The ALJ concluded

that McArdell was not disabled.        McArdell appealed to the Social

Security Administration Appeals Council (Appeals Council), which

vacated the decision and remanded the case to a new ALJ.         The new

ALJ denied McArdell’s claim after a hearing in August 2017.     McArdell

appealed that denial to the Appeals Council, which again vacated

the decision and remanded the case for further consideration.          The

ALJ held a third hearing on McArdell’s claims in May 2018, and

thereafter denied her application for benefits.      The ALJ concluded,

however, that because McArdell had aged into an older age category

on March 6, 2018, there were no longer jobs that exists in significant

numbers in the national economy that she could perform.     He therefore

determined that McArdell was disabled as of March 6, 2018, and

entitled to benefits from that day forward.        The Appeals Council

denied McArdell’s request for review and the ALJ’s determination

became final.




                                   2
     CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 3 of 9



     On December 24, 2018, McArdell filed this action seeking

judicial review of the ALJ’s determination to deny benefits before

March 6, 2018.       Both parties moved for summary judgment.                 On

February   5,    2020,   Magistrate   Judge     Hildy   Bowbeer   recommended

granting the Commissioner’s motion.           McArdell objects.



                                DISCUSSION

I.   Standard of Review

     The court reviews de novo any portion of the R&R to which

specific objections are made, and reviews the findings and decisions

of the ALJ for substantial evidence on the record as a whole.                See

28 U.S.C. ' 636(b)(1)(c); Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). “Substantial evidence is less than a preponderance, but

enough that a reasonable mind would find it adequate to support the

[ALJ’s] conclusion.”      Byes v. Astrue, 687 F.3d 913, 915 (8th Cir.

2012) (citation omitted).       On review, the court considers “both

evidence   that    detracts   from    and   evidence      that   supports    the

Commissioner’s decision.”      Hartfield v. Barnhart, 384 F.3d 986, 988

(8th Cir. 2004) (citation omitted).           The court, however, may not

“reverse   the    Commissioner’s     decision    simply    because   there    is

evidence supporting a different result.”          Hall v. Chater, 109 F.3d

1255, 1258 (8th Cir. 1997) (citation omitted).              “If the evidence

supports two inconsistent conclusions, one of which is that reached


                                      3
      CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 4 of 9



by the Commissioner=s conclusion, [the court] must affirm the

decision.” Id. at 1258.      Moreover, a court may not substitute its

judgment for that of the ALJ.       Fastner v. Barnhart, 324 F.3d 981,

983 (8th Cir. 2003).     The court will disturb the ALJ’s decision to

deny benefits only if “the record contains insufficient evidence

to support the outcome.”      Nicola v. Astrue, 480 F.3d 885, 886 (8th

Cir. 2007) (citation omitted).

II.   Objections

      The Commissioner employs a five-step sequential analysis in

making a disability determination.       See 20 C.F.R. ' 404.1520(a)(4).

The ALJ must consider (1) whether the claimant has engaged in

substantial gainful activity during the alleged disability period,

(2) the medical severity of the impairments, (3) whether the

impairments meet or medically equal the criteria of any enumerated

impairments, (4) the claimant’s residual functional capacity (RFC)

and past relevant work, 1 and (5) whether the impairments and other

relevant circumstances preclude the claimant from engaging in other

work.     Id. ' 404.1520(a)-(f); see Goff v. Barnhart, 421 F.3d 785,

790 (8th Cir. 2005).




      1 A claimant’s RFC is defined as what the claimant can do in
a work setting despite his or her limitations. Vossen v. Astrue,
612 F.3d 1011, 1015 (8th Cir. 2010); 20 C.F.R. § 404.1545(a)(1).


                                     4
    CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 5 of 9



     McArdell argues that the ALJ improperly analyzed step four in

determining her RFC and that the magistrate judge thus erred in

recommending that the court deny her motion.      McArdell’s objections

are quite broadly stated, but as far as the court can tell, she has

one basic complaint:   the ALJ failed to include work restrictions

specifically   addressing   each   of   her   disabilities   and   related

symptoms.

     First, McArdell argues that the ALJ did not address all of her

limitations stemming from her various mental disorders (seizure

disorder, post-traumatic stress disorder, anxiety disorder, major

depressive disorder, cognitive disorder, organic mental disorder,

dependent personality disorder, borderline personality disorder,

and epilepsy) in assessing her RFC.      But, as noted in the R&R, the

ALJ did address each impairment stemming from these mental disorders

in the record and determined that they significantly limited her

ability to perform basic work activities.         See Admin. R. at 21,

28-29; R&R at 22-23.    The fact that the ALJ did not specifically

address each of McArdell’s mental disorders in determining that she

had the RFC to perform light work with exceptions and was limited

to simple routine tasks, Admin. R. at 25-26, does not require

reversal.   Flint v. Colvin, No. 13-1220, 2014 WL 2818665, at *27

(D. Minn. June 23, 2014); see also Gann v. Colvin, 92 F. Supp. 3d

857, 885 (N.D. Iowa 2015) (“[I]mpairments found at Step Two or Step


                                   5
       CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 6 of 9



Three, whether severe or not, should be considered while formulating

the RFC but do not automatically translate into limitations on the

claimant’s ability to work.         Thus, the RFC in this case is not flawed

simply because it does not reflexively recite the ALJ’s prior finding

that    Gann    had    marked   difficulties        regarding   concentration,

persistence or pace.       Instead, the RFC must be reviewed in light

of the entire record[.]”; SSR 96-8P, 1996 WL 374184, at *4 (July

2, 1996) (“The adjudicator must remember that the limitations

identified in the ‘paragraph B’ and ‘paragraph C’ criteria are not

an RFC assessment but are used to rate the severity of mental

impairment(s)     at   steps    2   and   3   of   the   sequential   evaluation

process.”).

       To the extent she is arguing that the ALJ should have imposed

greater limitations given those impairments, that argument also

lacks merit.     The court cannot reverse the decision simply because

the ALJ could have reached a different conclusion based on the

evidence.      The court’s function on review is not to conduct a new

analysis of the evidence, but to assess whether the ALJ’s conclusions

were reasonable.       See Fentress v. Berryhill, 854 F.3d 1016, 1020

(8th Cir. 2017) (“In evaluating the RFC assessment, ‘we consider

all of the evidence that was before the [Commissioner], but we do

not re-weigh the evidence, and we defer to the [Commissioner’s]

determinations regarding the credibility of witnesses so long as


                                          6
    CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 7 of 9



such determinations are supported by good reasons and substantial

evidence.’”)    (citation       omitted).     Here,   the   ALJ   reasonably

concluded, based on the complete record, that between March 6, 2013,

and March 5, 2018, McArdell could perform simple routine tasks.

     Second, McArdell argues that the ALJ did not adequately take

into consideration her reaction to stress (seizures, lost time,

shaking    hands,   lack   of    control    over   behavior,   poor   memory,

flashbacks, and incontinence) in determining her RFC.             As above,

the ALJ’s order does address McArdell’s stress-related symptoms,

Admin. R. at 23-25, and the fact that he did not specifically include

limitations relating to those symptoms does not render the decision

improper.    Further, the ALJ’s limitation to simple routine tasks

accounts for the above deficits.

     Third, McArdell argues that the ALJ erred in not including

limitations relating to her difficulties interacting with others.

But, again, the ALJ acknowledged that McArdell has a mild limitation

with respect to interacting with others, Admin. R. at 24, and the

limitation to simple routine tasks would necessarily limit the need

for her to interact regularly with others.

     Fourth, McArdell argues that the ALJ failed to consider her

limitations on concentration, persistence, and pace in determining

her RFC.    The record again belies this argument.          As set forth in

the R&R, the ALJ specifically acknowledged and accounted for


                                       7
    CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 8 of 9



McArdell’s moderate limitations with respect to concentration,

persistence, and pace by restricting her to performing simple routine

tasks.    R&R at 7-8; Admin. R. at 24, 26, 33-34; see also Xiong v.

Colvin, 995 F. Supp. 2d 958, 988 (D. Minn. 2014) (holding that the

ALJ properly accounted for claimant’s moderate limitations with

respect to concentration, persistence, and pace by including in the

RFC a limitation to routine, repetitive, and simple work).

     The court has carefully reviewed the record and the R&R and

overrules McArdell’s objections.       The R&R correctly determined that

the ALJ’s determination is not subject to reversal.        As a result,

the court must grant the Commissioner’s motion for summary judgment

and deny McArdell’s motion for summary judgment.



                              CONCLUSION

     Therefore, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s objection to the R&R [ECF No. 25] is overruled;

     2.    The R&R [ECF No. 24] is adopted in its entirety;

     3.    Plaintiff’s motion for summary judgment [ECF No. 16] is

denied;

     4.    Defendant’s motion for summary judgment [ECF No. 21] is

granted; and




                                   8
    CASE 0:18-cv-03462-DSD-HB Document 26 Filed 04/23/20 Page 9 of 9



     5.   The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 23, 2020

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                   9
